  8:19-cr-00379-RFR-MDN Doc # 62 Filed: 02/12/21 Page 1 of 1 - Page ID # 142




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR379
                                            )
      vs.                                   )
                                            )
TYLER SHIELDS,                              )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [61]. The defendant is in long term treatment and counsel needs additional time to
conduct plea negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [61] is granted, as follows:

      1. The jury trial, now set for March 8 2021, is continued to May 17, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and May 17, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      DATED: February 12, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
